NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 04 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JIN RUI GROUP, INC., a California                No. 13-56311
corporation,
                                                 D.C. No. 2:11-cv-06959-RGK-
              Plaintiff - Appellee,              JEM

 v.
                                                 MEMORANDUM*
SOCIETE KAMEL BEKDACHE & FILS
S.A.L., a Lebanese joint stock corporation,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted October 22, 2015
                              Pasadena, California

Before: KOZINSKI, IKUTA, and OWENS, Circuit Judges.

      Defendant-Appellant Societe Kamel Bekdache & Fils S.A.L. (SKB) appeals

from the district court’s judgment in favor of Plaintiff-Appellee Jin Rui Group, Inc.

(Jin Rui), following a bench trial. We vacate and remand.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The district court erred in holding that the contractual force majeure

clause excused Jin Rui from performing its contractual obligations to SKB.

Although the contract excused Jin Rui from “non-delivery . . . arising from any

event beyond its reasonable control,” California law requires a promisor invoking a

force majeure clause to show “that, in spite of skill, diligence and good faith on his

part, performance became impossible or unreasonably expensive.” Oosten v. Hay

Haulers Dairy Emps. & Helpers Union, 291 P.2d 17, 21 (Cal. 1955) (quoting

Corbin on Contracts § 1342).

      Jin Rui failed to take reasonable steps to ensure that it could meet its

contractual obligations to SKB. Jin Rui promised to deliver paper to SKB even

though its supplier was under no contractual obligation to provide the paper to Jin

Rui. Although Jin Rui did not want to seek a binding promise from its supplier

because of a familial relationship, it was within Jin Rui’s control to account for this

fact in its own business commitments. Jin Rui’s failure to do so does not excuse its

performance. See Pac. Vegetable Oil Corp. v. C.S.T., Ltd., 174 P.2d 441, 447 (Cal.

1946) (explaining that the test for force majeure is whether the excusing event

“could not have been prevented by the exercise of prudence, diligence and care”).

      2. In its answering brief, Jin Rui expressly waived reliance on the district

court’s alternative holding that SKB’s claims are barred by the contractual


                                           2                                      13-56311
limitations clause. Meanwhile, in its opening brief, SKB expressly waived any

challenge to the district court’s decision that it was not entitled to a setoff for

damages related to Purchase Order 136.

      The judgment is VACATED and the matter is REMANDED for further

proceedings. Costs are awarded to SKB.




                                            3                                         13-56311